Citation Nr: 1341260	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for migraines.

3.  Entitlement to an initial compensable rating for hyperhidrosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  Since the grant of service connection the Veteran's hypertension has manifested with a history of diastolic pressure of 100 or more with continuous medication required for control.

2.  Since the grant of service connection the Veteran's migraines have been characterized by frequent headaches and prostrating attacks, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  At a videoconference hearing in November 2012, and prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to entitlement to an initial compensable rating for hyperhidrosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for hypertension have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, Diagnostic code (DC) 7101 (2013).

2.  The criteria for an initial 30 percent rating, but no more, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, DC 8100 (2013).

3.  The criteria for withdrawal of a Substantive Appeal as to entitlement to an initial compensable rating for hyperhidrosis been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

At the Veteran's November 2012 hearing before the undersigned, she indicated that a 10 percent rating for hypertension and a 30 percent rating for her migraines would satisfy her appeal in full.  Accordingly, the award below of a 10 percent rating for hypertension and a 30 percent rating for migraines constitutes a full grant of the benefit sought.  The Veteran has also withdrawn her appeal for an initial compensable rating for service-connected hyperhidrosis.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to any of the issues on appeal was harmless and will not be further discussed.   

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  


Analysis

Hypertension 

The Veteran's service-connected hypertension has been rated as noncompensable since the grant of service connection.  The Veteran asserts that she meets the criteria for a compensable disability rating.

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under DC 7101.  

A 10 percent disability rating is assigned when the diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more; or minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating contemplates diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned when the diastolic pressure is predominantly 120 or more.  Finally, a 60 percent rating is assigned when the diastolic pressure is predominantly 130 or more.  The 60 percent rating is the highest rating assignable under this diagnostic code.  38 C.F.R. § 4.104, DC 7101 (2013).

Service treatment records show the Veteran had consistently elevated blood pressure.  Of note, the service records reflect blood pressures of 148/108 and 134/100 in March 2004; and of 141/107 in April 2006.  The service records also show that the Veteran was prescribed the blood pressure medication, Lisinopril.  A post-service October 2012 VA treatment note listed the Veteran's blood pressure as 170/85.  The post-service medical records also show use of medication for blood pressure control, including Lisinopril, Hydrochlorothiazide, and Zestoretic. 

The evidence shows that the Veteran's hypertension has manifested with a history of diastolic pressure readings that were in excess of 100 and blood pressure medication required for control.  Thus, the criteria for an initial rating of 10 percent are met.  

At her November 2012 hearing before the undersigned, the Veteran explicitly stated that the assignment of a 10 percent rating would satisfy her appeal.  Nonetheless, it should be noted that at no point during the pendency of this appeal has the Veteran's service-connected hypertension been manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  As such, the next highest rating, which is 20 percent, is not met or more nearly approximated.  

An initial evaluation of 10 percent, but no higher, is warranted for hypertension.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Migraines

The Veteran's migraine headaches are rated as noncompensably disabling.  She contends that a compensable rating is warranted.  

Migraines are rated under 38 C.F.R. § 4.124a, DC 8100 (2010).  Under this diagnostic code, noncompensable (0 percent) rating is assigned for migraines with less frequent attacks.  A 10 percent evaluation is proper where there are characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Finally, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  

The Veteran's service treatment records and post-service medical records reveal a longstanding history of frequent migraines.  The migraines are noted to have occurred frequently, despite the use of medication, and manifested with symptoms of nausea as well as sensitivity to light and sound.  

At the hearing held in November 2012, the Veteran testified that her migraines occur with throbbing pain and some nausea, and are treated with rest and various prescription medications.  She also indicated that she experiences 'break-through' headaches when she wakes up in the morning.  The Veteran also testified that the migraines adversely impact her ability to do her job.  She noted that she has had to leave work and go home on several occasions and, as a classroom instructor, has had to take a break every hour on the hour to lie down.  She also reported that the headaches affect her personal life such that when they occur she cannot get out of the bed at all, and when she tries to get up she feels dizzy and sees spots.

The Veteran submitted statements from her coworkers who recall that over the years she has had to leave work on occasion due to her migraines.

The evidence of record, both lay and medical, supports the assignment of an initial 30 percent disability rating, but no more, for the service-connected migraines.  Given the reported frequency of the Veteran's headaches, and the fact that they reportedly necessitated rest and ceasing most, if not all, activity (i.e. were prostrating), the Veteran's migraines meet the 30 percent criteria of prostrating attacks occurring on average of at least once per month.  

At her November 2012 hearing before the undersigned, the Veteran explicitly stated that the assignment of a 30 percent rating would satisfy her appeal.  Nonetheless, it should be noted that the Veteran's migraine headaches are not 'productive of severe economic inadaptability,' such that a higher rating of 50 percent is warranted.  

The terms "severe economic inadaptability" are not defined in VA law.  However, VA has conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 446- 447 (2004).  The evidence does not reflect that the Veteran's migraine headaches have been 'productive of severe economic inadaptability.'  There is no evidence of excessive use of vacation or sick leave related to her migraines.  There also is no evidence showing that she lost a prior job, or was ever in jeopardy of losing a job, due to excessive use of leave related to her migraines.  In addition, the Veteran testified that during a one month period, she 'probably went home maybe about two or three times.'  At her June 2011 VA examination, the Veteran reported that less than half her migraine attacks were prostrating.  Based on these findings, severe economic inadaptability is not shown.
 
An initial evaluation of 30 percent, but no higher, is warranted for migraines.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular Ratings and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Neither the first nor second Thun element is satisfied here.  Throughout the appeal, the Veteran's service-connected hypertension has manifested with symptoms that closely approximate a history of diastolic pressure predominantly 100 or more with continuous medication required for control.  Her service-connected migraines have manifested with photophobia, nausea, and were, at times, prostrating.  These manifestations are contemplated in the respective rating criteria.  See 38 C.F.R. § 4.101, DC 7101 (providing ratings for hypertensive vascular disease on the basis of diastolic and systolic blood pressure); and 38 C.F.R. § 4.130, DC 8100 (providing ratings for migraines on the basis of the frequency and severity of migraine attacks and the impact on economic inadaptability).  

Given the ways in which the rating schedule contemplates these two disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's hypertension disability picture, which is manifested by a history of diastolic pressure that is 100 or more with continuous medication required for control, as well as her migraines which occur frequently with some visual symptoms, nausea, and which are prostrating.  In short, there is nothing exceptional or unusual about the Veteran's hypertension and migraine disorders because the respective rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by either disability.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  A TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed on a full-time basis.  As there is no evidence of unemployability due to the Veteran's service-connected disabilities of hypertension and migraines, the question of entitlement to a TDIU is not raised.

Withdrawn Claim (Hyperhidrosis)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  At the hearing held before the undersigned in November 2012, the Veteran withdrew her appeal on the issue of an initial compensable rating for hyperhidrosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, as it relates to this particular issue, and it is dismissed. 


ORDER

An initial disability rating of 10 percent, and no more, for hypertension is granted.

An initial disability rating of 30 percent, and no more, for migraines is granted s.

The appeal for entitlement to an initial compensable rating for hyperhidrosis is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


